 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   ABBY RIOS,                                             Case No. 2:11-cv-01592-KJD-GWF
 8                                             Plaintiff,                     ORDER
 9           v.
10   WAL-MART STORES, INC, a Delaware
     corporation,
11
                                             Defendant.
12
13          On May 17, 2017, the Court granted Defendants’ Motion for Release of Supersedes [sic]

14   Bond (#255) by Minute Order (#262).

15          In accordance with that order, the Court hereby orders the Clerk of the Court to release

16   the cash deposit or bond of Black & LoBello in addition to any interest accrued thereon, in

17   accordance with the financial records of the court and certificate of cash deposit (#240).

18   IT IS SO ORDERED.

19          DATED this 18th day of July 2019.

20
                                                                  ______________________________
21                                                                The Honorable Kent J. Dawson
22                                                                 United States District Judge

23
24
25
26
27
28
